DETAILED ACTION
This action is in response to the request for continuing examination (RCE) received June 30, 2021. After consideration of applicant's amendments and/or remarks:
This action is a first action final after RCE because (A) the claims are identical to the claims in the application prior to the RCE entry and (B) would have been properly finally rejected on the grounds and art of record if they have been entered in the application prior to filing the RCE. See MPEP 706.07(b).
Examiner maintains rejection to claims 1, 2, 5, 6, and 9 under 35 USC § 102.
Examiner maintains rejection to claims 3, 7, 10, and 13-14 under 35 USC § 103.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Robinson, U.S. PG-Publication No. 2015/0331528 A1.

Claim 1
	Robinson discloses a computing device for visually impaired comprising a tactile refreshable Braille display adapted to show a tactile output onto a display area of the display and to receive a tactile input. Robinson discloses a computer apparatus comprising a tactile braille panel that overlays at least a portion of a touch-sensitive display. Robinson, ¶ 3. The tactile interface renders information "for understanding by those that may be visually impaired." Id. at ¶ 15. The device implements a method comprising the steps of "receiving touch input via the touch-sensitive display and, responsive to the touch input, refreshing the tactile panel." Id. at ¶ 84.
	Robinson discloses the display area is adapted to be divided at least into two types of regions. The device implements a method "that includes rendering information to the display 140 (e.g., via an LED panel, an LCD flat panel, etc.); and rendering braille characters to the tactile panel 150, which may overlay at least a portion of the display 140." Id. at ¶ 27. Figure 2 illustrates a display area comprising first region 240 visually rendering symbols representing a map and second region 250 tactilely indicating text. Id. at ¶ 44.
	Robinson discloses wherein a first type of region is characterized to display a compressed data in form of symbols, and each of the symbols are enabled to be touched to provide a first touch input to expand the compressed data. The recited "compressed data" is interpreted as "text data . . . for providing details or explanation" relating to the symbol. Spec., 7. Continuing with the example in Figure 2, first region 240 displays symbols representing locations on a map. The 
	Robinson discloses a fourth type of region adapted to display the expanded data for which the input is received in the first type of region. Robinson discloses rendering Braille text in a second region (i.e. fourth type of region) in response to a touch input of a symbol in a first region. Id. The Braille text is analogous to the claimed "expanded data" corresponding to the compressed data because the text provides details or explanation relating to the symbol (e.g. the text 'North Carolina' corresponds to the symbol representing the location of North Carolina on the map).

Claim 2
	Robinson discloses one or more input device from a selection of a tactile keyboard, a touch sensitive tactile display and a voice recognition input device. The device may comprise a keyboard, touch sensor display, and microphone. Robinson, ¶¶ 94; 96.

Claim 5
	Robinson discloses a piece of code in a memory device which on execution over a processor is adapted to perform the following steps of: converting data fetched to be displayed on the display, such that the display is adapted to display the data according to claim 1. Figure 7 illustrates an example wherein a user touches icon 725 to launch a media player application, causing the rendering of metadata associated with a media file in Braille (field 727). Robinson, 

Claim 6
	Robinson discloses wherein the display is made of refreshable tactile surface where Braille pixels appear on the surface through the movement of pins, where movement is generated through the electricity based actuators. The device implements a method comprising the steps of "receiving touch input via the touch-sensitive display and, responsive to the touch input, refreshing the tactile panel." Id. at ¶ 84. Figure 3 illustrates an example tactile panel 350 that actuates the movement of a dot body 360 (i.e. pin). The tactile panel comprises "circuitry that allows for actuation via flow of current." Id. at ¶¶ 45; 48. The tactile panel is used to render Braille pixels. Id. at ¶ 27.

Claim 9
	Robinson discloses a voice output utility which is adapted to convert the desired output shown on display into audio. Continuing with the example in Figure 2, in response to the touch input, the device renders Braille corresponding to the location (e.g. North Carolina) and "an audio option may . . . audibly render the words North Carolina" via a speaker. Robinson, ¶ 44.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3, 7, 10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson, U.S. PG-Publication No. 2015/0331528 A1, in view of Wong et al., U.S. PG-Publication No. 2012/0070805 A1.

Claim 3
	Wong discloses wherein the compressed data is related to operating system related command buttons and on receiving the first touch input to the command buttons, meaning of the command buttons is displayed in the fourth predefined region. Wong discloses a Braille encoder "adapted to convert textual portions of content to Braille codes" and "adapted to convert non-textual portions of the content to haptic feedback." Wong, ¶ 4. In one embodiment, Wong discloses that "[o]ne of more portions of the non-textual content may also be converted to Braille codes describing the non-textual content." For example, an icon representing a save command button "may be converted to the Braille code representing 'save.'" Id. at ¶ 23; See Also ¶ 5 (haptic feedback for non-textual portions is output with the corresponding Braille codes).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tactile Braille display of Robinson to incorporate representing non-textual interface elements (e.g. user input interface elements) into Braille code as taught by Wong. One of ordinary skill in the art would be motivated to integrate representing non-textual interface elements into Braille code into Robinson, with a reasonable expectation of success, in order to increase the accuracy of a Braille representation by including 

Claim 7
	Wong discloses a Braille typing interface to type onto the display in Braille. Wong discloses a Braille device 100 comprising the Braille encoder 120, further comprising "Perkins Brailler keys." Wong, ¶ 16.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tactile Braille display of Robinson to incorporate representing non-textual interface elements (e.g. user input interface elements) into Braille code as taught by Wong. One of ordinary skill in the art would be motivated to integrate representing non-textual interface elements into Braille code into Robinson, with a reasonable expectation of success, in order to increase the accuracy of a Braille representation by including non-textual content that are "difficult to present to a user on a Braille device." See Wong, ¶¶ 2; 36.

Claim 10
	Wong discloses wherein the display area is adapted to comprise a second type of region which is characterized to show an option to provide a data input, either by directly providing a second touch input, or through an input means which is included in the computing device or communicatively connected to the computing device. In one embodiment, Wong discloses that "[o]ne of more portions of the non-textual content may also be converted to Braille codes describing the non-textual content." For example, an icon representing a save command button Id. at ¶ 23; See Also ¶ 5 (haptic feedback for non-textual portions is output with the corresponding Braille codes).  The non-textual portions include options for data input: "one or more hyperlinks, one or more radio buttons, one or more submit buttons, one or more check boxes . . . one or more fields, and/or the like." Id. at ¶¶ 20; 30.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tactile Braille display of Robinson to incorporate representing non-textual interface elements (e.g. user input interface elements) into Braille code as taught by Wong. One of ordinary skill in the art would be motivated to integrate representing non-textual interface elements into Braille code into Robinson, with a reasonable expectation of success, in order to increase the accuracy of a Braille representation by including non-textual content that are "difficult to present to a user on a Braille device." See Wong, ¶¶ 2; 36.

Claim 13
	Wong discloses wherein the compressed data comprises of at least one of command button, control button, headings, or hyperlink, or combination thereof. In one embodiment, Wong discloses that "[o]ne of more portions of the non-textual content may also be converted to Braille codes describing the non-textual content." For example, an icon representing a save command button "may be converted to the Braille code representing 'save.'" Id. at ¶ 23; See Also ¶ 5 (haptic feedback for non-textual portions is output with the corresponding Braille codes).  The non-textual portions include options for data input: "decorations, one or more hyperlinks, one or more radio buttons, one or more submit buttons, one or more check boxes . . . one or more Id. at ¶¶ 20; 30. Accordingly, Wong discloses examples of non-textual content comprising a save command button, submit control button, decorations (e.g. headings), and hyperlinks.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tactile Braille display of Robinson to incorporate representing non-textual interface elements (e.g. user input interface elements) into Braille code as taught by Wong. One of ordinary skill in the art would be motivated to integrate representing non-textual interface elements into Braille code into Robinson, with a reasonable expectation of success, in order to increase the accuracy of a Braille representation by including non-textual content that are "difficult to present to a user on a Braille device." See Wong, ¶¶ 2; 36.

Claim 14
	Wong discloses wherein the second type of region is characterized to display a fill-in box as the option to enter the data input. Wong discloses wherein the non-textual portions include options for data input: "one or more hyperlinks, one or more radio buttons, one or more submit buttons, one or more check boxes . . . one or more fields, and/or the like." Id. at ¶¶ 20; 30. A form field and check box are both analogous to a fill-in box. 


	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson, U.S. PG-Publication No. 2015/0331528 A1, in view of Lee et al., U.S. PG-Publication No. 2014/0253687 A1.

Claim 11
	Lee discloses wherein the display area is adapted to comprise a third type of region which is characterized to show at least an output text data or a drawing related data, or combination thereof. Lee discloses a "3D translator device for translating webpages, images, and other two-dimensional visual imagery . . . into three-dimensional physical representation that users . . . can feel with their fingers." Lee, ¶ 31. The device comprises a 3D touch panel including "actuators . . . configured to cause portions of a 3D touchpanel . . . to become raised when activated." Id. at ¶ 38. In one embodiment, "the 3D translator device may translate a 2D image into raised and lowered portions of a 3D touchpanel to create a 3D shape representative of the 2D image." Id. at ¶ 45. The embodiment can perform edge detection of the 2D image and "associated those edges with a greater height than the non-edge features of the 2D image." Id. at ¶ 47. Further, the 2D translator device may also "represent 2D text as a 3D Braille shape." Id. at ¶¶ 73; 93.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tactile Braille display of Robinson to incorporate translating a 2D image into a 3D shape as taught by Lee. One of ordinary skill in the art would be motivated to integrate translating a 2D image into a 3D shape into Robinson, with a reasonable expectation of success, in order to "translate visual media, either from the Internet or in the real world, into a form in which the visually impaired may experience." Lee, ¶¶ 1-3.

Claim 12
	Robinson discloses wherein the third type of region is further adapted to receive a third touch input to provide the drawing related data. Robinson discloses that the display 130 is "a .


Response to Arguments
Applicant's arguments filed June 30, 2021 have been fully considered but they are not persuasive.

Regarding Rejection of Claims under 35 USC § 102:
	Applicant argues that "Robinson do [sic] not disclose the entire display to be a tactile refreshable Braille display, rather it is a unique combination of a tactile panel overlaying at least a portion of an LCD display." Rem. pg.5.
	The Examiner disagrees.
	The claimed system requires a "tactile refreshable Braille display" adapted to show a first region of compressed data and a second region with expanded data.
	Robinson discloses a refreshable Braille display. Robinson, ¶ 84 ("responsive to the touch input, refreshing the tactile panel).  Figure 2 illustrates an embodiment of the display comprising a first region (244) displaying a map indicating the location of the state of North Carolina (i.e. compressed data in symbol form), wherein the location is tactilely rendered (254). Figure 2 illustrates a second region (242) displaying the text "North Carolina" (i.e. expanded data), wherein the text is tactilely rendered (252). Robinson, ¶ 44.
	Applicant argues that "through the tactile overlay of the Robinson only a person can read, he cannot provide any inputs." Rem. pg.5.

	Robinson discloses that the system can operate "in one of a touch-sensitive display render mode, a tactile panel render mode and a touch sensitive display and tactile panel render mode." Robinson, ¶ 80 (emphasis added). In one embodiment, the method "may include rendering a tactile control to a tactile panel and, for example, receiving an actuation signal associated with the tactile control and issuing a command that launches an application," for example a media player "may include rendering tactile controls to a tactile panel for controlling the media player." Id. at ¶ 84. Accordingly, Robinson discloses enabling user input on a tactilely rendered panel.
	Applicant argues that "the map is shown at a LED display and North Carolina is just translated in braille," and this does not teach "how one braille symbol show the compressed braille data and this compressed braille data get expanded after touching first braille symbol." Rem. pg.6.
	The Examiner disagrees.
	First, Claim 1 does not recite any specific steps about how the Braille symbol gets expanded. The limitations only require the steps of "provide a first touch input to expand the compressed data" and "display the expanded data."
	Robinson discloses providing a first touch input on a symbol (i.e. state boundary outline) to cause rendering of text. Specifically, Robinson discloses "receiving touch input where the touch input is associated with a location on the map (e.g., North Carolina) and rendering information tactilely via the tactile panel 250 at least in part in response to the receipt of the touch input." Robinson, ¶ 44. The state boundary outline is "compressed data" (e.g. a symbol) and the text corresponding to the symbol is "expanded data." This compares with the 
	Applicant argues that "the different portions which will encode and shorten the information in different assigned regions . . .  is not the same in Robinson who explains the overlay of tactile region in overlay of touch region." Rem. pg.7.
	The Examiner disagrees.
	The overlay taught by Robinson merely discloses that the device screen is comprised of a LCD panel 140 overlaid with a tactile panel 150. Robinson, ¶ 27. In one embodiment, the entire LCD panel 140 could be overlaid with a tactile panel 150, resulting in a combination visual and tactile display.
	Figure 2 illustrates a display area comprising a first region 240 visually rendering symbols representing a map and second region 250 tactilely indicating text. The first region 240 is the map. The second region 250. A user touches the symbol (e.g. state boundary outline) representing the state of North Carolina in first region 240, causing rendering of the words "North Carolina" in the second region 250 "in response to the receipt of the touch input." Id. at ¶ 44.
	Robinson discloses that the system can operate "in one of a touch-sensitive display render mode, a tactile panel render mode and a touch sensitive display and tactile panel render mode." Robinson, ¶ 80 (emphasis added). In one embodiment, the method "may include rendering a tactile control to a tactile panel and, for example, receiving an actuation signal associated with the tactile control and issuing a command that launches an application," for example a media player "may include rendering tactile controls to a tactile panel for controlling the media player." Id. at ¶ 84. Accordingly, Robinson discloses enabling user input on a tactilely rendered panel.

	Accordingly, Robinson discloses a tactile display for receiving touch inputs and providing tactile outputs comprising a first region displaying a symbol (240), wherein touching the symbol causes display of expanded textual data in a second (i.e. fourth type of) region (250).
	Applicant argues that "Robinson don't show the mapping of information as shown in the current application," because "[i]t is just the meaning and mapping of a region in map [sic] to its name" and "[i]t can't show the button name, file name, or other shorten [sic] information as current invention shows." Rem. pg.8.
	The Examiner disagrees.
First, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., mapping features, shortening the information) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Second, Robinson discloses displaying a compressed data in form of symbols and displaying expanded data in response to touching the symbol.
	The recited "compressed data" is interpreted as "text data . . . for providing details or explanation" relating to the symbol. Spec., 7. Further, the specification states that "a tactile input is provided" and "in response to the tactile input on the first tactile symbol 101a, details or explanation relating to the first tactile symbol 101a is generated in a separate fourth region 101d in tactile Braille characters 401."
	Likewise, Robinson teaches providing a tactile input on a symbol in a first region (e.g. state boundary outline in region 240) and in response to the tactile input on the symbol, details or 
	Accordingly, the rejections under 35 USC § 102 using the Robinson reference are proper and maintained.

Regarding Rejection of Claims under 35 USC § 103:
	Applicant argues that Wong "just encode [sic] the information in Braille" and this "doesn't mean that it shortens the information and place [sic] in a proper format so that a user can get same [sic] amount of information in a smaller number of pixels," because Wong "simply breaks information in two parts, one text which it translates in braille and rest [sic] non-textual info which it shows through haptic way [sic]." Rem. pg.10.
	The Examiner disagrees.
Wong discloses that non-textual content "may also be converted to Braille codes describing the non-textual content" in addition to providing haptic feedback. The specific example given is that "a 'save' icon may be converted to the Braille code representing 'save' and a haptic feedback." Wong, ¶ 23; See Also ¶ 5 (haptic feedback for non-textual portions is output with the corresponding Braille codes).  Examiner does not rely on the portions teaching haptic feedback; Examiner does rely on the portions teaching the Braille codes describing the non-textual content.

	Accordingly, the rejections under 35 USC § 103 using the Wong reference are proper and maintained.
	Applicant argues that "Lee don't teach the way to draw drawing or doing math on braille display," and that "Lee is unrelated to the current invention," because the "current invention provides a clean way to do drawing and math." Rem. pg.11.
	The Examiner disagrees.
First, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., math) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Second, Lee discloses representing drawing data using a Braille display. Lee discloses a "3D translator device for translating webpages, images, and other two-dimensional visual imagery . . . into three-dimensional physical representation that users . . . can feel with their fingers." Lee, ¶ 31. The device comprises a 3D touch panel including "actuators . . . configured to cause portions of a 3D touchpanel . . . to become raised when activated." Id. at ¶ 38. In one Id. at ¶ 45. The embodiment can perform edge detection of the 2D image and "associated those edges with a greater height than the non-edge features of the 2D image." Id. at ¶ 47. Further, the 2D translator device may also "represent 2D text as a 3D Braille shape." Id. at ¶¶ 73; 93.
	Lee is related to the current invention because it translates visual imagery "into three-dimensional physical representations that users (especially visually impaired individuals) can feel with their fingers and thus interact with an experience physically." Id. at ¶ 31 (emphasis added). This 3D shape created by actuators in a touch panel is an output drawing related data.
	Accordingly, the rejections under 35 USC § 103 using the Lee reference are proper and maintained.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        August 14, 2021